
	
		II
		110th CONGRESS
		1st Session
		S. 2519
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Reid (for
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To prohibit the awarding of a contract or grant in excess
		  of the simplified acquisition threshold unless the prospective contractor or
		  grantee certifies in writing to the agency awarding the contract or grant that
		  the contractor or grantee has no seriously delinquent tax debts, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Contracting and Tax Accountability
			 Act of 2007.
		2.Governmental
			 policyIt is the policy of the
			 United States Government that no Government contracts or grants should be
			 awarded to individuals or companies with seriously delinquent Federal tax
			 debts.
		3.Prohibition on
			 awarding of contracts to delinquent Federal debtorsSection 3720B of title 31, United States
			 Code, is amended—
			(1)in the section
			 heading, by adding at the end or
			 contracts;
			(2)by
			 adding at the end the following:
				
					(c)(1)Unless this subsection is waived by the
				head of a Federal agency, a person who has a seriously delinquent tax debt
				shall be proposed for debarment from any contract awarded by the Federal
				government pursuant to procedures established by regulation by the
				Administrator for Federal Procurement Policy.
						(2)The head of any Federal agency that
				issues an invitation for bids or a request for proposals for a negotiated
				acquisition shall require each person that submits a bid or proposal to submit
				with the bid or proposal a form—
							(A)certifying that the person does not
				have a seriously delinquent tax debt; and
							(B)authorizing the Secretary of the
				Treasury to disclose to the head of the agency information limited to
				describing whether the person has a seriously delinquent tax debt.
							(3)The Secretary shall develop and make
				available to all Federal agencies a standard form for the certification and
				authorization described in paragraph (2).
						(4)Not later than 270 days after the
				date of enactment of this subsection, the Administrator for Federal Procurement
				Policy shall issue revised regulations to incorporate the requirements of this
				subsection.
						(5)For purposes of this
				subsection:
							(A)The term contract means a
				binding agreement entered into by a Federal agency for the purpose of obtaining
				property or services, but does not include—
								(i)a contract designated by the head
				of the agency as assisting the agency in the performance of disaster relief
				authorities; or
								(ii)a contract designated by the head
				of the agency as necessary to the national security of the United
				States.
								(B)(i)The term
				person includes—
									(I)an individual;
									(II)a partnership; and
									(III)a corporation.
									(ii)A partnership shall be treated as a
				person with a seriously delinquent tax debt if such partnership has a partner
				who—
									(I)holds an ownership interest of 50
				percent or more in that partnership; and
									(II)who has a seriously delinquent tax
				debt.
									(iii)A corporation shall be treated as a
				person with a seriously delinquent tax debt if such corporation has an officer
				or a shareholder who—
									(I)holds 50 percent or more, or a
				controlling interest that is less than 50 percent, of the outstanding shares of
				corporate stock in that corporation; and
									(II)who has a seriously delinquent tax
				debt.
									(C)(i)The term
				seriously delinquent tax debt means an outstanding debt under the
				Internal Revenue Code of 1986 for which a notice of lien has been filed in
				public records pursuant to section 6323 of such Code.
								(ii)Such term does not include—
									(I)a debt that is being paid in a
				timely manner pursuant to an agreement under section 6159 or section 7122 of
				such Code; and
									(II)a debt with respect to which a
				collection due process hearing under section 6330 of such Code, or relief under
				subsection (a), (b), or (f) of section 6015, is requested or
				pending.
									.
			4.Prohibition on
			 awarding of grants to delinquent Federal debtors
			(a)In
			 generalThe head of any Executive agency that offers a grant in
			 excess of an amount equal to the simplified acquisition threshold (as defined
			 in section 4(11) of the Office of Federal Procurement Policy Act
			 (41 U.S.C.
			 401(11)) may not award such grant to any person unless such
			 person submits with the application for such grant a form—
				(1)certifying that
			 the person does not have a seriously delinquent tax debt; and
				(2)authorizing the
			 Secretary of the Treasury to disclose to the head of the Executive agency
			 information limited to describing whether the person has a seriously delinquent
			 tax debt.
				(b)Release of
			 informationThe Secretary shall develop and make available to all
			 Executive agencies a standard form for the certification and authorization
			 described in subsection (a)(2).
			(c)Revision of
			 regulationsNot later than 270 days after the date of the
			 enactment of this section, the Director of the Office of Management and Budget
			 shall revise such regulations as necessary to incorporate the requirements of
			 this section.
			(d)Definitions and
			 special rulesFor purposes of this section:
				(1)Person
					(A)In
			 generalThe term person includes—
						(i)an
			 individual;
						(ii)a
			 partnership; and
						(iii)a
			 corporation.
						(B)Treatment of
			 certain partnershipsA partnership shall be treated as a person
			 with a seriously delinquent tax debt if such partnership has a partner
			 who—
						(i)holds an
			 ownership interest of 50 percent or more in that partnership; and
						(ii)who has a
			 seriously delinquent tax debt.
						(C)Treatment of
			 certain corporationsA corporation shall be treated as a person
			 with a seriously delinquent tax debt if such corporation has an officer or a
			 shareholder who—
						(i)holds 50 percent
			 or more, or a controlling interest that is less than 50 percent, of the
			 outstanding shares of corporate stock in that corporation; and
						(ii)who has a
			 seriously delinquent tax debt.
						(2)Executive
			 agencyThe term executive agency has the meaning
			 given such term in section 4 of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 403).
				(3)Seriously
			 delinquent tax debt
					(A)In
			 generalThe term seriously delinquent tax debt means
			 an outstanding debt under the Internal Revenue Code of 1986 for which a notice
			 of lien has been filed in public records pursuant to section 6323 of such
			 Code.
					(B)ExceptionsSuch
			 term does not include—
						(i)a debt that is
			 being paid in a timely manner pursuant to an agreement under section 6159 or
			 section 7122 of such Code; and
						(ii)a debt with
			 respect to which a collection due process hearing under section 6330 of such
			 Code, or relief under subsection (a), (b), or (f) of section 6015, is requested
			 or pending.
						
